Citation Nr: 0018945	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  93-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active duty training in the United States 
Coast Guard from April to September 1967, and had periods of 
active and inactive duty training from October 1967 to August 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1993 decision by the 
RO.  The Board remanded the appeal to the RO for additional 
development in June 1995.  A personal hearing before the RO 
was conducted in August 1997.  The Board denied the veteran's 
claim of service connection for a psychiatric disorder in 
August 1998.  

This matter is again before the Board as a result of an order 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), issued on 
October 4, 1999, [citation redacted], which vacated the August 1998 
decision of the Board and remanded the appeal for compliance 
with instructions set forth in the Court's decision.  


REMAND

As a result of the order of the Court, the Board has been 
directed to attempt to obtain additional service medical 
records and to reevaluate the veteran's claim in light of his 
assertions that he was treated for psychiatric problems while 
in service.  

The veteran asserts that he was treated for symptoms he now 
believes were early manifestations of his current psychiatric 
disorder while he was on active duty training on the U.S. 
Coast Guard Cutter Courier in July 1967.  The veteran 
reported that he was sent to a medical facility for treatment 
while the ship was in port in either Cleveland Ohio, 
Milwaukee Wisconsin, or Detroit Michigan (he could not recall 
the specific port of call).  The veteran also contends that 
he received "ongoing" medical treatment during and after 
his six months of active duty training in 1967.  (See 
veteran's letter received in December 1992.)  The veteran 
reports that his second major attack occurred while he was 
stationed at Townsend's Inlet Coast Guard Station, New Jersey 
in February 1973, and that he was treated by a medic at that 
time.  

To insure that VA has met its duty to assist the veteran in 
developing facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran through his 
attorney and obtain the names and 
addresses of all medical care providers 
who treated him during and after his six 
months of service in 1967.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from any 
identified treatment sources which is not 
already of record and associate them with 
the claims folder.  The veteran, through 
his attorney, should also be asked to 
furnish the names and addresses of the 
dentists from whom he sought treatment in 
February 1967 for an abscess of the tooth 
and for removal of several teeth.  (This 
evidence may be relevant as medical 
records from Dr. Kwapien indicate that 
the veteran gave a history of dental 
treatment on the day prior to 
experiencing a panic attack at the home 
of his parents.)

2.  The RO should obtain copies of the 
deck logs from the U.S. Coast Guard 
Cutter Courier for the month of July 1967 
to determine if the veteran was sent for 
medical treatment while in port in either 
Cleveland Ohio, Milwaukee Wisconsin, or 
Detroit Michigan.  All leads should be 
pursued and any available records 
obtained.  In addition, it appears that 
the veteran was treated on July 5, 1967 
at the U.S.P.H.S. Outpatient Clinic in 
Cleveland, Ohio for an illness which 
appears to be a cough but which is not 
entirely readable.  Records from this 
facility pertaining to the veteran should 
be obtained for the month of July 1967.

3.  The RO should also take appropriate 
steps to determine whether the veteran's 
Coast Guard service in February 1973 was 
active or inactive duty training.  All 
medical records for this period of 
service should be obtained, including any 
medical and administrative records 
generated while the veteran was on the 
USCGS Courier.  In addition, medical 
records for treatment at Townsend's Inlet 
Coast Guard Station, New Jersey in 
February 1973 should be requested.  If 
records are unavailable from the NPRC, 
the RO should attempt to obtain any 
records from the veteran's reserve unit 
or any other potential sources.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion; either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


